covernnent entities division department of the treasury internal_revenue_service washington d c dec 20n uniform issue list tee aaz kkk kkk legend taxpayer a ae decedent b individual c individual d trust t ira x company y date date date state s ee ee ee alalal ee s ee ee ee dear this letter is in response to your request dated date as amended by letters dated date and date submitted on your behalf by your authorized representative in which you request a ruling under sec_401 and sec_408 of the internal_revenue_code code eek page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent b was a resident of state s and established trust t on date on date decedent b died at age and was survived by his spouse taxpayer a and his two children individuals c and d owned ira x an individual_retirement_account within the meaning of code sec_408 with company y at the time of his death decedent b decedent b’s beneficiary designation form received by company y on date designated trust t as the beneficiary of ira x article v of trust t provides that upon the death of decedent b taxpayer a shall receive one-third of decedent b’s interest in all assets of trust t with the remaining two-thirds divided equally among each of decedent b's living children individuals c and d were decedent b’s only living children on his date of death taxpayer a represents that trust t is valid under the laws of state s and that a copy of trust t was delivered to company y by october of the calendar_year following the year decedent b died trust t became irrevocable upon decedent b’s death based on the above you through your authorized representative request the following rulings that ira x may be divided by means of trustee-to-trustee transfers into an ira for taxpayer a in her own name and iras for individuals c and d in the name of decedent b for the benefit of trust t without resulting in taxable_distributions or payments under code sec_408 that the minimum distribution_requirements under code sec_401 may be met by a for the ira in taxpayer a’s name applying the uniform life table found in sec_1_401_a_9_-9 q a-2 of the income_tax regulations regulations and b for the iras set up to benefit individuals c and d in the name of decedent b for the benefit of trust t applying the single life table found in sec_1_401_a_9_-9 q a-1 of the regulations using the life expectancy of taxpayer a with respect to your first ruling_request code sec_408 provides generally that in accordance with the rules of code sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee code sec_408 provides that paragraph d of this section does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code code sec_408 provides generally that amounts from an inherited in general an inherited ira is an ira cannot be rolled over into another ira ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual on date final regulations were published in the federal_register with respect to code sec_401 and sec_408 see also r b date sec_1_408-8 of the regulations q a-5 provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust however the preamble to the regulations under code sec_401 and sec_408 provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over to his her own ira even if the surviving_spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate revrul_78_406 1978_2_cb_157 rev_rul provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary with respect to your first ruling_request we note that taxpayer a has the right to receive a distribution of her portion of ira x thus we believe it is appropriate to if a_trust is named as in order to make wes page treat taxpayer a as the payee or distributee of her portion of ira x for purposes of code sec_408 even though ira x must originally pass through trust t as such she is eligible to roll over or transfer by means of a trustee-to- trustee transfer her portion of ira x into an ira established in her name with regard to taxpayers c and d under the terms of trust t they are the beneficiaries of the remaining shares of ira x code sec_408 provides that amounts from inherited iras-ie iras acquired by reason of death by persons other than the surviving_spouse of the decedent-may not be rolled over to another ira and therefore constitute taxable_distributions however as noted above a trustee-to-trustee transfer described in revrul_78_406 does not constitute a payment or distribution such a transfer may be accomplished after the death of the ira holder on behalf of the beneficiaries of a decedent's ira the iras must be maintained in the name of decedent b deceased for the benefit of individual c or individual d as applicable as beneficiary of trust t therefore with respect to your first ruling_request we conclude that ira x may be divided by means of trustee-to-trustee transfers into an ira for taxpayer a in her own name and iras for individuals c and d in the name of decedent b for the benefit of trust t without resulting in taxable_distributions or payments under code sec_408 with respect to your second ruling_request code sec_408 provides the rules governing iras code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee ira holder - i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if an employee ira holder dies after distribution of his interest has begun in accordance with sec_401 a ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used as of the date of his death kkk page code sec_401 provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age code sec_401 provides that for purposes of sec_401 the term designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 of the regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary under these regulations a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being it is possible to identify the class member with the shortest life identifiable if expectancy further the passing of an employee’s interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 of the regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee’s estate or a charitable_organization may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee’s benefit the employee will be treated as having no beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 of the regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death sec_1_401_a_9_-4 of the regulations q a-5 provides that where a_trust is named as a beneficiary of an employee beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the kkk es death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee’s benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-6 b of the regulations provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-4 of the regulations q a-5 c provides that if the trust has more than one beneficiary the rules under sec_1_401_a_9_-5 q a-7 determine which beneficiary’s life expectancy shall be used to determine the distribution period sec_1_401_a_9_-5 of the regulations q a-7 a states that if more than one individual is a designated_beneficiary the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-9 of the regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual sec_1_401_a_9_-9 of the regulations q a-2 sets forth the uniform lifetime table to be used to determine the distribution period for lifetime distributions to an employee or ira holder in situations in which the employee ira holder's spouse is either not the sole designated_beneficiary or is the sole designated_beneficiary but is not more than years younger than the employee ira holder with respect to your second ruling_request taxpayer a as discussed above may roll her interest in ira x into an ira in her own name therefore her minimum required distributions should be calculated using the uniform lifetime table found in sec_1_401_a_9_-9 q a-2 of the regulations with regard to the iras set up to benefit individuals c and d you have represented that trust t is valid under the laws of state s that it became irrevocable upon the death of decedent b and that a copy of trust t was timely given to the ira custodian company y furthermore the identity of each person entitled to receive any portion of ira x upon decedent b’s death- taxpayer a and individuals c and d-is determinable under the provisions of trust t therefore trust t meets the requirements of sec_1_401_a_9_-4 q a-5 of the regulations for a see-through trust and the beneficiaries of trust t may be treated as designated beneficiaries of ira x ae page sec_1_401_a_9_-5 of the regulations q a-7 a provides that the minimum required distributions are paid out over the life expectancy of the oldest designated_beneficiary taxpayer a is older than individuals c and d thus in the case of the iras maintained for individuals c and d in the name of decedent b for the benefit of trust t the required minimum distributions should be calculated using the single life table found in sec_1_401_a_9_-9 q a-1 of the regulations over the life expectancy of taxpayer a therefore with respect to your second ruling_request we conclude that the minimum distribution_requirements under code sec_401 may be met by a for the ira in taxpayer a’s name applying the uniform life table found in sec_1_401_a_9_-9 q a-2 of the regulations and b for the iras set up to benefit individuals c and d in the name of decedent b for the benefit of trust t applying the single life table found in sec_1_401_a_9_-9 q a-1 of the regulations using the life expectancy of taxpayer a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling letter is based on the assumption that ira x and the iras to be established met or will meet the requirements of code sec_408 at all relevant times furthermore this ruling letter assumes that trust t is valid under the laws of state s as represented this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 taser lavine sin deleted copy of ruling letter notice of intention to disclose ployee plans technical group acting br dennis jah ittlejohn manager donzel e enclosures enni2 eek a
